DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1, 5, 8-11, 15-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (US 2009/0279511 A1) in view of Greis et al. (WO 2005/015413 A1, hereinafter “Greis”).
Regarding claims 1, 10 and 16, Zhu discloses a client station (STA) (see Figure 1, para. 0012, multi-transceiver mobile communication device 104) comprising: wireless communication circuitry and processor circuitry communicatively coupled to the wireless communication circuitry, the processor circuitry configured to cause the STA (see Figure 1, 104) to: determine a minimum quality of service metric for supporting a software application being implemented by the STA (see para. 0020, time related QoS parameters); determine minimum scheduling parameters to be implemented by an access point (AP) in wireless communication with the STA to achieve the minimum quality of service metric (see Figure 2B, para. 0006; para. 0020-0021, minimum reserve time, maximum jitter); transmit to the AP, via the wireless communication circuitry, a specific scheduling request indicating the minimum scheduling parameters (see para. 0019-0020- negative scheduling request; Figure 5, 510, para. 0038, send NS request to base station); receive from the AP, via the wireless communication circuitry, a resource allocation message, allocating communication resources to the STA based at least in part on the specific scheduling request (see Figure 2A, para. 0019, NS response frame 204 with the allocated periods; see Figure 5, para. 0039-0040, Grant with NA schedule; and communicate with the AP, via the wireless communication circuitry, using the 
Regarding claim 5, Zhu discloses all the subject matter but fails to mention wherein the specific scheduling request is transmitted in response to initiation of the software application by the STA. However, Greis from a similar field of endeavor discloses wherein the specific scheduling request is transmitted in response to initiation of the software application by the STA (see para. 0050, Qos parameter for data type or application type). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include Greis QoS parameters into Zhu QoS scheduling parameters. The method can be implemented in a scheduling device. The motivation of doing this is to provide different quality of service for different data types (see para. 0001).
Regarding claim 8 and 11, Zhu discloses wherein the specific scheduling request further indicates feedback regarding current allocation of communication resources to the STA (see para. 0021, minimum response time).

Regarding claims 9 and 19, Zhu discloses wherein the feedback regarding current allocation of communication resources to the STA includes at least one of a request that the AP transmit trigger frames more frequently than currently scheduled, a request that the AP allocate more resource units to the STA than are currently allocated, or a request that the AP set up a block- acknowledge agreement with the STA (see para. 0020-0021, time related QoS parameters can set the duration when the allocation would occur with the timings, so it can be set to occur more frequently if needed).
Regarding claim 15, Zhu discloses wherein the minimum desired quality of service metric is a minimum acceptable quality of service metric needed to accommodate expected traffic parameters for an application being supported by the STA, wherein the specific scheduling request is transmitted in response to initiation of the application (see para. 0020, minimum reserve rate can be a traffic parameter; para. 0013, latency is also related to traffic parameter).

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Greis as applied to claims 1 and 10 above, and further in view of Kim et al. (US 2017/0164371 A1, hereinafter “Kim”).
Regarding claims 2 and 12, Zhu and Greis disclose all the subject matter but fails to mention wherein the specific scheduling request is included in an A- Control field of a medium-access control (MAC) header of a communication packet. However, Kim from a similar field of endeavor discloses wherein the specific scheduling request is 
Regarding claims 3 and 13, Zhu and Greis disclose all the subject matter but fails to mention wherein the MAC header further includes an indication that the A-Control field includes the specific scheduling request. However, Kim from a similar field of endeavor discloses wherein the MAC header further includes an indication that the A-Control field includes the specific scheduling request (see para. 0152, RTS request through MAC header Control field). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include Kim MAC header request scheme into Zhu and Greis scheduling scheme. The method can be implemented in a scheduling request. The motivation of doing this is to more efficiently perform RTS/CTS procedure (see para. 0006).

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Greis as applied to claims 1 and 10 above, and further in view of Hsu et al. (US 2010/0226343 A1, hereinafter “Hsu”).
Regarding claims 4 and 14, Zhu and Greis discloses all the subject matter but fails to mention wherein the specific scheduling request is included in an information .

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Greis as applied to claims 1 and 16 above, and further in view of Asterjadhi et al. (US 2016/0219522 A1, hereinafter “Asterjadhi).
Regarding claims 6 and 17, Zhu and Greis discloses all the subject matter but fails to mention wherein the minimum scheduling parameters include at least one of a minimum interval between trigger frames transmitted by the AP or a maximum interval between trigger frames transmitted by the AP, wherein the trigger frames carry resource allocation information for the STA. However, Asterjadhi from a similar field of endeavor discloses wherein the minimum scheduling parameters include at least one of a minimum interval between trigger frames transmitted by the AP or a maximum interval between trigger frames transmitted by the AP, wherein the trigger frames carry resource allocation information for the STA (see para. 0051, trigger frame contains resource allocation, trigger frame may be scheduled at a predetermined time, thus can be set minimum or maximum). Thus, it would have been obvious to one ordinary skill in the art .

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Greis as applied to claims 1 and 16 above, and further in view of Park et al. (US 2007/0053322 A1, hereinafter “Park”).
Regarding claims 7 and 18, Zhu and Greis disclose all the subject matter but fails to mention wherein the minimum scheduling parameters include a minimum data throughput to be accommodated by the allocated communication resources. However, Park from a similar field of endeavor discloses wherein the minimum scheduling parameters include a minimum data throughput to be accommodated by the allocated communication resources (see para. 0039, scheduling with minimum throughput scheduling which corresponds to Quality of service). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include Park Qos parameter scheme into Zhu and Greis allocation parameter request. The method can be implemented in an allocation request. The motivation of doing this is to provide fair share of bandwidth resources between mobile devices (see par. 0010).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Greis as applied to claim 16 above, and further in view of Truong et al. (WO 2004/004194 A2, hereinafter “Truong”).
Regarding claim 20, Zhu and Greis disclose all the subject matter but fails to mention wherein the specific scheduling request further includes a request that the AP reduce the rate at which it performs link adaptation in response to failure to receive an acknowledgment message from the STA. However, Truong from a similar field of endeavor discloses wherein the specific scheduling request further includes a request that the AP reduce the rate at which it performs link adaptation in response to failure to receive an acknowledgment message from the STA (see page 5 lines 9-15). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include Truong transmission scheme into Zhu and Greis transmission scheme. The method can be implemented in scheduling request. The motivation of doing this is to indicate link quality status.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ANWAR whose telephone number is (571)270-5641. The examiner can normally be reached M-F 8-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


MOHAMMAD S. ANWAR
Primary Examiner
Art Unit 2463



/MOHAMMAD S ANWAR/Primary Examiner, Art Unit 2463